DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All amendments to the claims filled on 12/17/2021 have been entered and the action follows:  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Per the applicants amendments and the persuasive arguments all the rejections to the claims have been withdrawn and claims are allowed.  Furthermore, claims are allowed because prior art taken alone or in combination with fails to disclose or teach computer-implemented method of alerting a driver of a vehicle, that includes obtaining a plurality of consecutive input images during a time interval using a three-dimensional depth camera, a respective one of the plurality of consecutive input images comprising a user sub-image and an object sub-image; deriving three-dimensional coordinates of user joint points in the user sub- image of the respective one of the plurality of consecutive input images using a first classifier; deriving three-dimensional coordinates of object feature points in the object sub- image of the respective one of the plurality of consecutive input images using the first classifier; classifying user posture in the respective one of the plurality of consecutive input images by analyzing the three-dimensional coordinates of user joint points and the three- dimensional coordinates of object feature points using a second classifier; determining presence or absence of a gaze position by using three-dimensional coordinates of a sub-set of the user joint points comprising a right shoulder joint point and a left shoulder joint point to define a sub-region and searching for the gaze position in the sub-region; and generating a driver alert signal based on one or a combination of (1) classification of the user posture and (2) the presence or absence of the gaze position, as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/VIKKRAM BALI/Primary Examiner, Art Unit 2663